UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-KSB ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended June 30, 2007 Commission File Number 000-51503 Scrap China Corporation (Name of Small business Issuer in its charter) Utah 81 - 0674073 (State or other jurisdiction of incorporation or organization) (I.R.S.Employer Identification No.) 175 East 400 South Suite 900, Salt Lake City, Utah 84111 801-531-0404 (Address of principal executive offices) (Zip Code) (Issuer's telephone number) www.scrapchina.com (Web Address) Securities registered pursuant to Section 12(g) of the Exchange Act: Common Stock, $0.001 par value Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes[X]No[ ] Check if there is no disclosure of delinquent filers pursuant to Item 405 of Regulation S-B contained in this form, and no disclosure will be contained, to the best of registrant's knowledge, in definitive proxy or any amendment to this Form 10-KSB.(x) State issuer's revenues for its most recent fiscal year: $0 State the aggregate market value of the voting stock held by non-affiliates computed by reference to the price at which the stock was sold, or the average bid and asked price of such stock, as of a specified date within the past 60 days. No Market Exists Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ x ] No [ ] State the number of shares outstanding of the issuer’s classes of common equity, as of the latest practicable date:August 29, 2007 – 7,710,843 SCRAP CHINA CORPORATION INDEX Table of Contents Part One Item 1: Description of Business 2 Item 2: Description of Property 4 Item 3: Legal Proceedings 4 Item 4: Submission of Matters to a Vote of Security Holders 5 Part Two Item 5: Market for Common Equity and Related Stockholder Matters 5 Item 6: Managements Discussion and Analysis or Plan of Operation 6 Item 7: Financial Statements 7 Item 8: Changes In and Disagreements with Accountants on Accounting and Financial Disclosure 8 Item 8A: Controls and Procedures 8 Item 8B: Other Information 8 Part Three Item 9: Directors and Executive Officers, Promoters and Control Persons: Compliance with Section 16(a) of the Exchange Act 8 Item 10: Executive Compensation 10 Item 11. Security Ownership of Certain Beneficial Owners and Management and Related StockholderMatters 11 Item 12: Certain Relationships and related transactions 11 Item 13: Description of Exhibits 12 Item 14: Principal Accountant Fees and Services 13 1 FORWARD LOOKING STATEMENTS Scrap China Corporation (the "Company", "we" or "us") cautions readers that certain important factors may affect our actual results and could cause such results to differ materially from any forward-looking statements that may have been made in this Form 10-KSB or that are otherwise made by or on behalf of us. For this purpose, any statements contained in the Form 10-KSB that are not statements of historical fact may be deemed to be forward-looking statements. Without limiting the generality of the foregoing, words such as "may," "expect," "believe," "anticipate," "intend," "could," "estimate," "plan" or “continue" or the negative other variations thereof or comparable terminology are intended to identify forward-looking statements. Factors that may affect our results include, but are not limited to, our limited history of non-profitability, our dependence on a limited number of customers and key personnel, the need for additional financing and our dependence on certain industries. We are also subject to other risks detailed herein or detailed from time to time in our filings with the Securities and Exchange Commission. PART ONE Item 1:Description of Business Company History In the year 2000, RecycleNet Corporation recognized the need for specific geographic web portals within its business and it established an online presence to correspond with each continent.The management of RecycleNet Corporation believed that the growing potential for business in Asia demanded separate attention and therefore, implemented a strategy to establish a Secondary Commodity Clearinghouse service in China. On June 15, 2005, Scrap China Corporation (“the Company”) was organized under the laws of the State of Utah as a wholly-owned subsidiary of RecycleNet Corporation.The Company is a development stage enterprise and is in the process of raising capital to fund operations.As such, the Company has, since inception, spent most of its efforts in developing its business plan and in raising capital to fund its operations. The Company has relied upon cash flows from equity issuances and advances from RecycleNet Corporation to sustain operations. The Company plans to specialize in importing scrap materials into China.These materials include, but are not limited to, scrap metal, waste paper, scrap plastic, scrap glass, etc.The Company’s main focus will be on freight consolidation resulting in better economics in the transactions. On November 30, 2005 RecycleNet Corporation announced the spin-off of Scrap China Corporation effective January 20, 2006.The spin-off was in the form of a pro-rata share dividend to RecycleNet Corporation common shareholders.On January 20, 2006, the common shareholders of record of RecycleNet Corporation received one share of Scrap China Corporation for every ten shares of RecycleNet Corporation.The remaining undistributed share balance of 2,289,157 shares, was returned to the Scrap China Corporation treasury at no cost from RecycleNet Corporation.The balance of issued and outstanding shares of Scrap China Corporation as of June 30, 2007 was 7,710,843. 2 RecycleNet Corporation trades publicly as OTC:GARM and is a "Reporting Company" under the Securities Exchange Act of 1934. The Company is continuing to mature its business plan and is proceeding to raise capital in order to execute the proof of concept phase for the company’s operations. The Company has had no revenues from any source to date. Business Condition— The Company has limited operating history and has not yet been able to develop and execute its business plan.This situation raises substantial doubt about its ability to continue as a going concern. The Company plans to fund its operations by issuing equity securities or loans from related parties. Success in these efforts is not assured.The financial statements do not include any adjustments relating to the recoverability and classification of asset carrying amounts or the amount and classification of liabilities that might result should the Company be unable to continue as a going concern Bankruptcy or Receivership or Similar Proceedings None Outline of Business Plan Scrap China Corporation is a development stage company.The Company plans to specialize in importing scrap materials into China.These materials include, but are not limited to, scrap metal, waste paper, scrap plastic, scrap glass, etc. The Company’s main focus will be on freight consolidation resulting in better economics in the transactions. The Company is continuing to mature its business plan and is proceeding to raise capital in order to execute the proof of concept phase for the companies operations. Effect of Government Regulations The Company is unaware of any existing or probable government regulations in the United States or China that would have any material negative impact on our business. The Company has assessed which permits, registrations or licenses are required to import goods into China and the costs associated with them.There are a number of permits, registrations and licenses that may be required by either the Company, or by any buyer or seller that the Company deals with, in order to be in compliance with any Chinese rules, regulations and environmental laws.The Company does not anticipate any difficulties in completing this process or any difficulties in obtaining any necessary documentation that may be required. 3 To date the Company has determined that the following permits, registrations or licenses may be required in China: 1. General Administration for Quality Supervision, Inspection and Quarantine- AQSIQ 2. Compulsory Certificate – CCC Employees Scrap China Corporation currently has no employees. Competition The management of Scrap China Corporation is unaware of any direct competition in the Secondary Commodity Clearinghouse market.This service will assist buyers and sellers of scrap or waste materials to exchange goods.These materials include, but are not limited to, scrap metal, scrap paper, scrap plastic, scrap glass, etc.Management has identified hundreds of consumers and traders of scrap materials in China that they believe to be potential customers.The Company does not anticipate having any one principal supplier or buyer that they would be dependent on. Reports to Security Holders The Company is a "reporting company" under the Securities Exchange Act of 1934 and is required to file annual, quarterly and periodic reports with the Securities and Exchange Commission, such as Forms 10-KSB, 10-QSB, and 8-K. The reports are available at the Commission's Public Reference Room at 450 Fifth Street, NW, Washington, DC 20549, telephone 1-800-SEC-0330 and may be retrieved electronically via the Internet at www.sec.gov. The Company intends to prepare and deliver to its security holders an annual report each year, which will include audited financial statements. Item 2:Description of Property Facilities Currently, the company does not own, lease or occupy its own facilities.All operations are conducted from the offices occupied by RecycleNet Corporation, the former parent company of Scrap China Corporation. Item 3:Legal Proceedings Neither the Company nor any of its officers, directors or greater than 10% beneficial shareholders are involved in any litigation or legal proceedings involving the business of the Company. 4 Item 4: Submission of Matters to a Vote of Security Holders No matters were submitted to a vote of the Company's security holders during the fourth quarter of fiscal year ended June 30, 2007. PART TWO Item 5: Market for Common Equity and Related Stockholder Matters As of June 30, 2007, the number of holders of record of the Company's common shares was 708.The Company has not declared or paid any cash dividends.It is not anticipated that any cash dividends will be declared or paid in the near future. There are no contractual or other restrictions that limit the ability of the Company to pay dividends on its common shares and none are anticipated in the future. Description of Securities The Company has authorized 250,000,000 common shares. There are no provisions in the Articles of Incorporation of the Company that would delay, defer, or prevent a change in control of the Company. The Company has no debt securities issued. Recent Sales of Unregistered Securities On November 30, 2005 RecycleNet Corporation, announced the spin-off of Scrap China Corporation, a wholly owned subsidiary.The spin-off was in the form of a pro-rata share dividend to RecycleNet Corporation common shareholders.On January 20, 2006, the common shareholders of record of RecycleNet Corporation received one share of Scrap China Corporation for every ten shares of RecycleNet Corporation.The remaining undistributed share balance of 2,289,157 shares, was returned to the Scrap China Corporation treasury at no cost from RecycleNet Corporation.The balance of issued and outstanding shares of Scrap China Corporation as of June 30, 2007 was 7,710,843. No other offers or sales have been made by the Company and none are intended at the present time. Item 6:Managements Discussion and Analysis or Plan of Operation Plan of Operation Scrap China Corporation is a development stage company.The Company plans to specialize in importing scrap materials into China.These materials include, but are not limited to, scrap metal, waste paper, scrap plastic, scrap glass, etc.The Company’s main focus will be on freight consolidation resulting in better economics in the transactions. 5 The Company is continuing to mature its business plan and is proceeding to raise capital in order to execute the proof of concept phase for the companies operations. From inception to the present, RecycleNet Corporation has provided all funding to the Company.The funds provided were used toward establishing a base of operations in China.Additional funds, if required, over the next twelve months, will be provided by RecycleNet Corporation and will be treated as an advance to a related party.These advances are due on demand and bear no interest.The Company does not anticipate spending more than $100,000 over the next twelve months. The Company does not anticipate the purchase of any significant equipment or buildings during the development stage. The Company does not expect any significant change in employees. Off-Balance Sheet Arrangements None 6 Item 7:Financial Statements Scrap China Corporation (A Development Stage Enterprise) INDEX TO FINANCIAL STATEMENTS TABLE OF CONTENTS Page Report of Independent Registered Public Accounting Firm F-1 Balance Sheets – June 30, 2007 and 2006 F-2 Statements of Operations for the Years Ended June 30, 2007 and 2006 and for the Period from June 15, 2005 (Date of Inception) through June 30, 2007 F-2 Statements of Stockholders’ Deficit for the Period from June 15, 2005 (Date of Inception) through June 30, 2005 and for the Years Ended June 30, 2007 and 2006 F-3 Statements of Cash Flows for the Year Ended June 30, 2007 and 2006 and for the Period from June 15, 2005 (Date of Inception) through June 30, 2007 F-4 Notes to Financial Statements F-5 7 HANSEN, BARNETT& MAXWELL, P.C. A Professional Corporation CERTIFIED PUBLIC ACCOUNTANTS Registered with the Public Company AND Accounting Oversight Board BUSINESS CONSULTANTS 5 Triad Center, Suite 750 Salt Lake City, UT 84180-1128 Phone: (801) 532-2200 Fax: (801) 532-7944 www.hbmcpas.com REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholder Scrap China Corporation We have audited the balance sheets of Scrap China Corporation (a development stage enterprise) as of June 30, 2007 and 2006 and the related statements of operations, stockholders’ deficit and cash flows for the years ended June 30, 2007 and 2006 and for the period from June 15, 2005 (date of inception) through June 30, 2007. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Scrap China Corporation as of June 30, 2007 and 2006 and the results of its operations and its cash flows for the years ended June 30, 2007 and 2006 and for the period from June 15, 2005 (date of inception) through June 30, 2007, in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 2 to the financial statements, the Company’s lack of operating history raises substantial doubt about its ability to continue as a going concern. Management’s plans regarding those matters are also described in Note 2. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. HANSEN, BARNETT & MAXWELL, P.C. Salt Lake City, Utah August 28, 2006 F-1 SCRAP CHINA CORPORATION (A Development Stage Enterprise) BALANCE SHEETS June 30, 2007 2006 ASSETS Current Assets Cash $ 399 $ 450 Total Assets $ 399 $ 450 LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities Accrued liabilities $ 5,750 $ 5,000 Payable to related party 129,743 87,116 Total Current Liabilities 135,493 92,116 Stockholders' Deficit Common shares - par value $0.001 per share; 250,000,000 shares authorized; 7,710,843 shares issued and outstanding 7,711 7,711 Additional paid-in capital 2,289 2,289 Deficit accumulated during development stage (145,094 ) (101,666 ) Total Stockholders' Deficit (135,094 ) (91,666 ) Total Liabilities and Stockholders' Deficit $ 399 $ 450 SCRAP CHINA CORPORATION (A Development Stage Enterprise) STATEMENTS OF OPERATIONS For the Year Ended June 30, For the period from June 15, 2005 (date of inception) through June 30, 2007 2006 2007 Sales $ - $ - $ - Operating Expenses Selling, general and adminstrative expenses 43,428 92,334 145,094 Total Operating Expenses 43,428 92,334 (145,094 ) Net Loss $ (43,428 ) $ (92,334 ) $ (145,094 ) Basic and Diluted Net Loss per Share $ (0.01 ) $ (0.01 ) Weighted-Average Common Shares Outstanding 7,710,843 9,153,325 The accompanying notes are an integral part of these financial statements. F-2 SCRAP CHINA CORPORATION (A Development Stage Enterprise) STATEMENTS OF STOCKHOLDERS’ DEFICIT Common Shares Additional Paid-in Accumulated Total Stockholders' Equity Shares Amount Capital Deficit (Deficit) Issuance of Common Shares to RecycleNet Corporation - June 15, 2005; $0.001 per share 10,000,000 $ 10,000 $ - $ - $ 10,000 Net loss for the period ended June 30, 2005 - - - (9,332 ) (9,332 ) Balance - June 30, 2005 10,000,000 10,000 - (9,332 ) 668 Return of Shares from Spin-off of Corporation February 15, 2006; no cost (2,289,157 ) (2,289 ) 2,289 - - Net loss for the year ended June 30, 2006 - - - (92,334 ) (92,334 ) Balance - June 30, 2006 7,710,843 7,711 2,289 (101,666 ) (91,666 ) Net loss for the year ended June 30, 2007 - - - (43,428 ) (43,428 ) Balance - June 30, 2007 7,710,843 7,711 2,289 (145,094 ) (135,094 ) The accompanying notes are an integral part of these financial statements. F-3 SCRAP CHINA CORPORATION (A Development Stage Enterprise) STATEMENTS OF CASH FLOWS For the Year Ended June 30, For the period from June 15, 2005 (date of inception) through June 30, 2007 2006 2007 Cash Flows from Operating Activities: Net loss $ (43,428 ) $ (92,334 ) $ (145,094 ) Changes in assets and liabilities: Prepaid expenses - 4,000 - Accrued liabilities 750 1,500 5,750 Payable to related party 42,627 87,116 129,743 Net Cash (Used in) Provided by Operating Activities (51 ) 282 (9,601 ) Cash Flows from Investing Activities: - - - Cash Flows from Financing Activities: Proceeds from sale of common stock - - 10,000 Net Cash Provided by Financing Activities - - 10,000 Net Change in Cash (51 ) 282 399 Cash at Beginning of Period 450 168 - Cash at End of Period $ 399 $ 450 $ 399 The accompanying notes are an integral part of these financial statements. F-4 SCRAP CHINA CORPORATION (A Development Stage Enterprise) NOTES TO FINANCIAL STATEMENTS Note 1 – Nature of Business Organization and Nature of Operations— On June 15, 2005, Scrap China Corporation (“the Company”) was organized under the laws of the State of Utah.The Company is considered a development stage enterprise and is in the process of raising capital to fund operations.As such, the Company has, since inception, spent most of its efforts in developing its business plan and in raising capital to fund its operations. The Company has relied upon cash flows from equity issuances and advances from RecycleNet Corporation to sustain operations. The Company plans to specialize in importing scrap materials into China.These materials include, but are not limited to, scrap metal, waste paper, scrap plastic, scrap glass, etc.The Company’s main focus will be on freight consolidation resulting in better economics in the transactions. On November 30, 2005 RecycleNet Corporation, of which Scrap China Corporation was a wholly-owned subsidiary, announced the spin-off of Scrap China Corporation effective January 20, 2006.The spin-off was in the form of a pro-rata share dividend to RecycleNet Corporation common shareholders.On January 20, 2006, the common shareholders of record of RecycleNet Corporation received one share of Scrap China Corporation for every ten shares of RecycleNet Corporation.The remaining undistributed share balance of 2,289,157 shares, was returned to the Scrap China Corporation treasury at no cost from RecycleNet Corporation.From the date of the spin-off, Scrap China Corporation now functions as its own fully reporting entity. The Company is continuing to mature its business plan and is proceeding to raise capital in order to execute the proof of concept phase for the company’s operations. Note 2 – Summary of Significant Accounting Policies Use of Estimates— The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect certain reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. F-5 Fair Value of Financial Instruments— The carrying amounts reported in the accompanying financial statements for current assets and current liabilities approximate fair values because of the immediate or short-term maturities of these financial instruments. Business Condition— The Company is a new company with minimal operating history.It has not yet been able to develop and execute its business plan.This situation raises substantial doubt about its ability to continue as a going concern. The Company plans to fund its operations by issuing equity securities or loans from related parties. Success in these efforts is not assured.The financial statements do not include any adjustments relating to the recoverability and classification of asset carrying amounts or the amount and classification of liabilities that might result should the Company be unable to continue as a going concern. Income Taxes— The Company recognizes an asset or liability for the deferred tax consequences of all temporary differences between the tax basis of assets or liabilities and their reported amounts in the financial statements that will result in taxable or deductible amounts in future years when the reported amounts of the asset or liabilities are recovered or settled.Deferred tax assets or liabilities are measured using the enacted tax rates that will be in effect when the differences are expected to reverse.Deferred tax assets are reviewed periodically for recoverability and valuation allowances are provided as necessary. Net Loss Per Share— Basic and diluted loss per common share is computed on the basis of the weighted-average number of common shares outstanding during the period.There were no potentially-issuable common stock equivalents outstanding at June 30, 2007 or 2006. Note 3 – Stockholders’ Equity The Company is authorized to issue 250,000,000 common shares with a par value of $0.001 per share. The board of directors is authorized to designate one or more series within the class of common shares and to designate relative preferences, limitations and rights. In June 2005, the Company issued 10,000,000 shares of common stock to RecycleNet Corporation for cash proceeds of $10,000 or $0.001 per share, making the Company a wholly owned subsidiary of RecycleNet Corporation. On November 30, 2005 RecycleNet Corporation announced the spin-off of Scrap China Corporation effective January 20, 2006.The spin-off was in the form of a pro-rata share dividend to RecycleNet Corporation shareholders.On January 20, 2006, the shareholders of record of F-6 RecycleNet Corporation received one share of Scrap China Corporation for every ten shares of RecycleNet Corporation.The remaining undistributed share balance of 2,289,157 shares, was returned to the Scrap China Corporation treasury at no cost from RecycleNet Corporation. Note 4 – Related Party Transactions As of June 30, 2007 and 2006, the Company had a $129,743 and $87,116 payable to a related party, respectively.During the years ended June 30, 2007 and 2006, RecycleNet Corporation paid certain expenses for travel, management and legal and accounting expenses on behalf of Scrap China Corporation. The Company anticipates that additional funds, if required, would be provided by RecycleNet Corporation; however, there is no assurance that future advances will be made.Terms for repayment have not been established and the advances are due on demand and bear no interest. Note 5 – Income Taxes The components of the net deferred tax asset as of June 30, 2007 and 2006, are as follows: As of June 30, 2007 2006 Operating loss carryforwards $ 54,120 $ 37,921 Total Deferred Tax Assets 54,120 37,921 Valuation allowance (54,120 ) (37,921 ) Net Deferred Tax Asset $ - $ - As of June 30, 2007, the Company had net operating loss carryforwards of $145,094 that begin to expire in 2025.The following is a reconciliation of the amount of benefit that would result from applying the federal statutory rate to pretax loss with the provision for income taxes for the fiscal years ended June 30, 2007 and 2006: For the years ended June 30, 2007 2006 Tax at statutory rate (34%) $ (14,765 ) $ (31,394 ) Change in valuation allowance 16,199 34,440 State tax benefit, net of federal tax effect (1,434 ) (3,046 ) Provision for Income Taxes $ - $ - F-7 Item 8:Changes In and Disagreements with Accountants on Accounting and Financial Disclosure There are currently no disagreements or changes pending with the Company’s Registered Public Accounting Firm. Item 8A. Controls and Procedures As of the end of the period covered by this report, the Company conducted an evaluation, under the supervision and with the participation of the principal executive officer and principal financial officer, of the Company’s disclosure controls and procedures (as defined in Rules 13a-15(e) and 15d015(e) under the Securities Exchange Act of 1934 (the “Exchange Act”)). Based on this evaluation, the principal executive officer and principal financial officer concluded that the Company’s disclosure controls and procedures are effective to ensure that information required to be disclosed by the Company in reports that it files or submits under the Exchange Act is recorded, processed, summarized and reported within the time periods specified in Securities and Exchange Commission rules and forms. There was no change in the Company’s internal control over financial reporting during the Company’s most recently completed fiscal quarter that has materially affected, or is reasonably likely to materially affect, the Company’s internal control over financial reporting. Item 8B:Other Information None PART THREE Item 9:Directors and Executive Officers, Promoters and Control Persons:Compliance with Section 16(a) of the Exchange Act. Directors and Officers of the Company Name Age Position Term of Office Paul Roszel 50 Chairman of the Board, President, Director Inception toPresent Richard R. Ivanovick C.A. 66 Chief Financial Officer, Director Inception to Present Keith A. Deck 70 Director Inception to Present 8 For the past five years Mr. Roszel has been responsible for the ongoing development and promotion of the former parent company, RecycleNet Corporation.Mr. Roszel is the founding director, Chairman of the Board and President, of RecycleNet Corporation.Mr. Roszel has over 26 years of hands on experience in the recycling industry. He has been actively involved in the development and implementation of collection, processing, transportation and sales/marketing programs for secondary commodities. Over the past five years Mr. Ivanovick, as Chief Financial Officer and a Director of RecycleNet Corporation, a position he has held since 1999, has been directly responsible for the preparation offinancial reporting, documents and compliance under the Sarbanes Oxley Act of 2002 and the Securities Exchange Act of 1934.Mr. Ivanovick, is a registered Chartered Accountant.He has also been President of Marsh Tire Service Ltd. since 1977, a company involved in automobile service, sales and leasing in the Guelph, Ontario Canada area. For the past five years Keith A. Deck, has been a Director of RecycleNet Corporation.Mr. Deck is a retired executive with experience in the Automotive and Electrical Manufacturing areas of business. From 1989 to 1999 Mr. Deck was the General Manager of the Rocktell and Autocom plant operations of Linamar Corporation in Guelph, Ontario Canada. Limamar Corporation is a publicly traded company on the Toronto Stock Exchange in Canada. Involvement in Certain Legal Proceedings None Audit Committee The Company is a development stage enterprise and currently does not have an audit committee or an independent audit committee financial expert. Beneficial Ownership Reporting Compliance Based on a review of Forms 3 and 4 submitted to the registrant during and with respect to the fiscal year ending June 30, 2006, Mr. Keith Deck, a director of the Company had not filed the Form 3 on a timely basis. The number of late reports was one (the Form 3) and the number of transactions was one - the amount of Scrap China Corporation securities beneficially owned by Mr. Deck is 81,200 common shares. Code of Ethics The Company is a development stage enterprise and has not yet adopted a written code of ethics. Indemnification of Directors and Officers Section 16-10a-901 through 909 of the Utah Revised Business Corporation Act authorizes a corporation's board of directors or a court to award indemnification to directors and officers in terms sufficiently broad to permit such indemnification under certain circumstances for liabilities (including reimbursement for expenses incurred, including counsel fees) arising under the Securities Act of 1933. A director of a corporation may only be indemnified if: (1) the conduct was in good faith; and (2) the director reasonably believed that the conduct was in or not opposed to the corporation's best interest; and (3) in the case of any criminal proceeding, the director had no reasonable cause to believe the conduct was unlawful. A corporation may not indemnify a person under the Utah Act unless and until the corporation's board of directors has determined that the applicable standard of conduct set forth above has been met. 9 The Company's Articles of Incorporation do not provide for any additional or different indemnification procedures other than those provided by the Utah Act, nor has the Company entered into any indemnity agreements with its current directors and officers regarding the granting of other or additional or contractual assurances regarding the scope of the indemnification allowed by the Utah Act. At present, there is no pending litigation or proceeding involving a director, officer or employee of the Company regarding which indemnification is sought, nor is the Company aware of any threatened litigation that may result in claims of indemnification. The Company has not obtained director's and officer's liability insurance, although the board of directors of the Company may determine to investigate and, possibly, acquire such insurance in the future. Promoters of the Company The promoter of the Company is Mr. Paul Roszel. Mr. Roszel is the founding Director and CEO of RecycleNet Corporation, the former parent company of Scrap China Corporation. Item 10:Executive Compensation The following table shows compensation earned during the period from June 15, 2005 (date of inception) through June 30, 2007 by the Officers and Directors of the Company. No other miscellaneous compensation was paid or stock options granted during this period. Summary Compensation Table Name & Principal Positions Fiscal Year Salary Paul Roszel, President & Chairman 2007 $ 0 2006 $ 0 2005 $ 0 Richard R. Ivanovick, CFO 2007 $ 0 2006 $ 0 2005 $ 0 Keith A. Deck, Director 2007 $ 0 2006 $ 0 2005 $ 0 10 Item 11:Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters At this time there is no public trading market. The following tables sets forth, as of the date herein, the share ownership of each person known by the Company to be the beneficial owner of 5% or more of the Company's shares, each officer and director individually and all directors and officers of the Company as a group. Title of Class Name & Address of Beneficial Owner Amount& Nature of Beneficial Ownership Percent of Class Common Inter-Continental Recycling, Inc. (Note 1) 7 Darren Place Guelph, Ontario Canada 3,858,785 50.04% Common Paul Roszel (Note 2) 7 Darren Place Guelph, Ontario Canada 266,812 3.46% Common Richard R. Ivanovick 23 Cottontail Place Cambridge, Ontario Canada 410,562 5.32% Common Keith A. Deck 46 Sherwood Dr. Guelph, Ontario Canada 81,200 1.05% Note (1) Inter-Continental Recycling Inc. is owned and beneficially held by Mr. Paul Roszel, a director of the Company, and his immediate family. Note (2) Mr. Roszel owns and beneficially holds 266,812 shares.In addition, he may be deemed to be a beneficial owner of the 3,858,785 common shares held by Inter-Continental Recycling, Inc. Item 12:Certain Relationships and Related transactions All Directors of Scrap China Corporation (the Company) are Directors in the former parent company, RecycleNet Corporation. RecycleNet Corporation trades publicly as OTC:GARM and is a "Reporting Company" under the Securities Exchange Act of 1934 and files annual, quarterly and periodic reports with the Securities and Exchange Commission, such as Forms 10-KSB, 10-QSB, and 8-K. The reports are available at the Commission's Public Reference Room at 450 Fifth Street, NW,
